Citation Nr: 1720965	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include degenerative disc disease.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis and/or sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse (as observer)


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for degenerative disc disease of the spine, obstructive sleep apnea, and allergic rhinitis and sinusitis (claimed as breathing problems and respiratory condition).  The Veteran filed a timely notice of disagreement in May 2010.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in Cleveland, Ohio.  A transcript of the hearing is associated with the claims file.  

In September 2015, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay, but finds that a remand is necessary in order to ensure substantial compliance with the Board's prior remand directives. 

Specifically, there has not been substantial compliance with the Board's September 2015 remand directives.  

The VA examiner was asked to provide an opinion as to whether it was at least as likely as not that any currently diagnosed spine disabilities were incurred during active military service, manifested within one year of discharge, or otherwise related to any disease, event, or injury during service, to include the neck strain and back strain documented during the Veteran's active service.  The examiner was specifically asked to comment on a July 2015 statement and opinion provided by the Veteran's private chiropractor. 

The Veteran was afforded a VA examination in October 2015, with addendum opinions rendered in January 2016 and April 2016.  The Board finds the examiner's opinions inadequate.  Rather than opine as to whether the Veteran's spine disability was incurred in service, manifested within one year of discharge, or otherwise related to any disease, event, or injury during service, the examiner opined that the Veteran's back disability was "not related to a specific exposure event experienced by the veteran during active service."  Furthermore, the examiner did not comment on the July 2015 statement and opinion provided by the Veteran, but merely summarized the contents of the statement.  In addition, the Board notes that the examination report is inadequate for ratings purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  The examination report does not reflect testing for pain in passive motion, nor is it noted at what degree pain began. 

The VA examiner was asked to provide an opinion as to whether it was at least as likely as not that any currently diagnosed allergic rhinitis and/or sinusitis disability was incurred during active military service, manifested within one year of discharge, or otherwise related to any disease, event, or injury during service, to include the Veteran's reported recurrent ear infections or exposure to environmental hazards during Operation Desert Storm. 

The Veteran was afforded a VA examination in October 2015, with an addendum opinion rendered in January 2016.  The Board finds the examiner's opinion inadequate.  Although the examiner opined that the Veteran's allergic rhinitis and/or sinusitis was not related to a specific exposure event experienced by the Veteran, he did not opine as to whether the Veteran's allergic rhinitis and/or sinusitis was incurred in service, manifested within one year of discharge, or otherwise related to any disease, event, or injury during service, to include whether it was related to his reported recurrent ear infections. 

The VA examiner was asked to provide an opinion as to whether it was at least as likely as not that any currently diagnosed obstructive sleep apnea was incurred during active military service, manifested within one year of discharge, or otherwise related to any disease, event, or injury during service, to include treatment for fatigue or exposure to environmental hazards during Operation Desert Storm. 

The Veteran was afforded a VA examination in October 2015, with an addendum opinion rendered in January 2016.  The Board finds the examiner's opinion inadequate.  Although the examiner opined that the Veteran's obstructive sleep apnea was not related to a specific exposure event experienced by the Veteran, he did not opine as to whether the Veteran's obstructive sleep apnea was incurred in service, manifested within one year of discharge, or otherwise related to any disease, event, or injury during service, to include the Veteran's reported fatigue during service.

Therefore, in light of the inadequacies noted above, the Board remands the case, in order that new VA examinations and opinions can be obtained. 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran.

2.  Schedule the Veteran for a new VA examination of the spine.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Please review the Veteran's reported history carefully.  Please also note that the Veteran is competent to attest to any lay observable neck and back symptoms and past treatment, including continuity of symptoms since his active service. 

The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaires.  

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed spine disabilities were incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include the neck strain and back strain documented during his active service.  The examiner is also specifically asked to comment on the July 2015 statement and opinion provided by the private chiropractor. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 
If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Return the claims file to the October 2015 examiner who performed the allergic rhinitis and/or allergic sinusitis VA examination for an addendum opinion.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is not needed unless so determined by the examiner. 

Please review the Veteran's reported history carefully.  Please also note that the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed allergic rhinitis and/or sinusitis disability was incurred during active military service, manifested within one year of discharge, or is otherwise related to any disease, event, or injury during service, to include his reported recurrent ear infections. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 
If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Return the claims file to the October 2015 examiner who performed the obstructive sleep apnea VA examination for an addendum opinion.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is not needed unless so determined by the examiner. 

Please review the Veteran's reported history carefully.  Please also note that the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed obstructive sleep apnea was incurred during active military service, manifested within one year of discharge, or is otherwise related to any disease, event, or injury during service, to include his in-service treatment for fatigue.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 
If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Ensure the examiners' opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information. 

6. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




